Case 1:20-cv-02749-SEB-DLP Document 8 Filed 10/27/20 Page 1 of 1 PageID #: 515

                                                              Acknowledged.

                      UNITED STATES DISTRICT COURT            This action is hereby
                      SOUTHERN DISTRICT OF INDIANA            dismissed without prejudice.
                          INDIANAPOLIS DIVISION
                                                                     10/27/2020
                                                              Date: _____________
RALEIGH LIMITED, INC.,
                                                                  _______________________________

             Plaintiff,                                           SARAH EVANS BARKER, JUDGE
                                                                  United States District Court
                                                                  Southern District of Indiana

      v.

THE OHIO SECURITY INSURANCE
COMPANY,                                CASE NO. 1:20-CV-02749-SEB-DLP
             Defendant.



               NOTICE OF DISMISSAL WITHOUT PREJUDICE

      Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff Raleigh Limited, Inc. hereby files this notice of dismissal without

prejudice.



                                    Respectfully submitted,


                                    /s/   Joanne R. Sommers
                                    Attorneys for Raleigh Limited, Inc.

George M. Plews, Atty. No. 6274-49
Tonya J. Bond, Atty. No. 24802-49
Joanne R. Sommers, Atty. No. 32740-49
Plews Shadley Racher & Braun LLP
1346 North Delaware Street
Indianapolis, Indiana 46202
Tel: (317) 637-0700
Fax: (317) 637-0710
